Citation Nr: 0524898	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  02-17 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for chondromalacia patella 
of the left knee, with large horizontal tear of the medial 
meniscus.


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The appellant served with the Louisiana National Guard for 
six years, with numerous periods of active duty for training 
and inactive duty for training.  With particular reference to 
this appeal, there is evidence that he had active duty for 
training in November 1978, and inactive duty for training for 
periods of time in February 1980 and April 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied entitlement to the 
benefit currently sought on appeal.  In October 2004, the 
Board remanded the claim for further development.  The 
Appeals Management Center (AMC) undertook such development, 
and issued a supplemental statement of the case in March 
2005. 


FINDING OF FACT

The appellant's left knee chondromalacia patella, with large 
horizontal tear of the medial meniscus, has not been 
medically linked to disease or injury incurred or aggravated 
while on active duty or while on active or inactive duty for 
training.


CONCLUSION OF LAW

The appellant's left knee chondromalacia patella, with large 
horizontal tear of the medial meniscus, was not incurred or 
aggravated in his active duty service or in his active or 
inactive duty for training.  38 U.S.C.A. §§ 101(24), 106, 
1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The appellant contends that his current knee disability is 
the result of an injury he sustained while he was on active 
duty for training in 1979, where he jumped into a truck and 
heard a popping noise in his knee.  He further contends that 
he has experienced pain and swelling in the knee since that 
incident. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training (ACDUTRA) or injury 
incurred or aggravated while performing inactive duty 
training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1131 
(West 2002).  

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

In this case, the record establishes that the appellant 
sustained an in-service injury to his left knee while on 
inactive duty for training in February 1980.  It is also 
clear that the appellant has a current left knee disability.  
The question, then, for the Board is whether a medical nexus 
has been established between the two.

There are two relevant opinions of record regarding the issue 
of etiology of the appellant's left knee disability.  In 
December 2004, the appellant underwent VA examination, at 
which time his claims folder, to include his available 
service medical records and subsequent private treatment 
records, was reviewed.  The examiner specifically referred to 
the appellant's March 2004 magnetic resonance imaging (MRI) 
scan which confirmed a tear of the medial meniscus of the 
left knee.  No other disability was found.  The examiner 
opined that the tear was relatively new, and certainly not 
due to any injury in 1979, because there was no suggestion of 
any arthritic changes on the MRI.  He also referred to the 
lack of treatment for the knees in the 25 years since service 
as evidence against a connection.  He concluded that it was 
unlikely that the current knee disability was secondary to 
the service incident.  

The appellant submitted a private physician's report and 
opinion in July 2005.  This report indicated that the 
appellant had crepitation and tenderness in his left knee.  
The physician reviewed the aforementioned MRI and stated that 
the "wear and tear changes ... could well have been begun by 
initial injury in 1979."  No further explanation followed.

It is the Board's duty to determine the credibility and 
probative value of the evidence in the appellate record.  See 
Madden v. Gober, supra.  In assessing medical evidence, 
whether a physician provides a basis for his medical opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-89 
(2000).  The weight of a medical opinion is diminished where 
that opinion is ambivalent, based on an inaccurate factual 
premise, based on an examination of limited scope, or where 
the basis for the opinion is not stated.  See Sklar v. Brown, 
5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In this case, the Board finds that the opinion of the private 
physician, which states that the current disability "could 
well have been" related to an injury in 1979, does not rise 
to the level of medical probability required to establish a 
medical nexus.  The opinion is considered ambivalent as to 
the real etiology of the current disability.  Further, in 
contrast to the VA examiner, the private physician provided 
no basis for his opinion.  He did not address, for example, 
the gap in treatment for nearly 25 years, nor the lack of 
arthritic changes that would generally result from a tear 
that had grown worse for such a long period of time.  
Accordingly, the Board affords more weight to the reasoned 
opinion of the VA examiner, and finds that the record does 
not establish a medical nexus between the appellant's in-
service injury and his current disability.  

The Board notes that it has also considered the appellant's 
own assertions that his knee disability was caused by the 
injury in service.  The Board finds that such assertions are 
afforded no probative weight in the absence of evidence that 
the appellant has the expertise to render opinions about 
medical matters.  Although the appellant is competent to 
testify as to his in-service experiences and symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The evidence does not reflect that 
the appellant possesses medical knowledge which would render 
his opinion as to etiology competent.

As the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt provision does 
not apply.  Service connection for a left knee disability is 
not warranted.

Veterans' Claims Assistance Act

As a final matter, the Board notes that regulations enacted 
under the Veterans' Claims Assistance Act of 2000 (VCAA) 
require VA to notify claimants and their representatives of 
any information that is necessary to substantiate the claim 
for benefits.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2004).  The United States Court of Appeals for 
Veterans' Claims (Court) has held that this notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  Regulations also dictate that VA has a duty 
to assist claimants, essentially providing that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  See 38 U.S.C.A. § 5103(A) 
(West 2002); 38 C.F.R. § 3.159(c) (2004).  

In the present case, the issue on appeal arises from a claim 
for service connection for a left knee disability.  In this 
context, the Board notes that a substantially complete 
application was received in July 2000 and adjudicated in 
October 2000, prior to the enactment of the VCAA.  During the 
course of the appeal, however, in March 2001, the AOJ 
provided notice to the claimant regarding the VA's duties to 
notify and to assist.  Specifically, the AOJ notified the 
claimant of information and evidence necessary to 
substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the claimant was expected to provide.  
While the claimant was not instructed to "submit any 
evidence in his possession that pertains to the claim," he 
was advised to notify VA of any information or evidence he 
wished VA to retrieve for him.  In December 2001, the AOJ 
readjudicated the claim based on all the evidence, without 
taint from the prior adjudication.  Therefore, the Board 
finds no prejudice in the fact that the initial AOJ denial 
pre-dated VCAA-compliant notice.  Accordingly, the Board 
finds that the content and timing of the March 2001 notice 
comport with the requirements of § 5103(a) and § 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the claimant 
with respect to his claim for benefits.  Multiple attempts 
have been made to secure all service medical records.  Those 
available were associated with the claims file.  
Additionally, all identified private treatment records have 
been secured.  Finally, the appellant has been medically 
examined in conjunction with his claim. 

In the circumstances of this case, additional efforts to 
assist the appellant in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant.

	
ORDER

Entitlement to service connection for chondromalacia patella 
of the left knee, with large horizontal tear of the medial 
meniscus, is denied.

	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


